Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 1 of 22 Page ID #:1




  1
      ERIC BJORGUM (State Bar No. 198392)
      Eric.bjorgum@kb-ip.com
  2   KARISH & BJORGUM PC
  3   119 E. Union Street, Suite B
      Pasadena, CA 91103
  4   Telephone: (213) 785-8070
  5   Facsimile: (213) 955-5010

  6 Attorneys for Plaintiffs, Agustin Ramirez, Anthony Ramirez
      and Agustin Ramirez, Jr.
  7
                          UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
  9

 10 AGUSTIN RAMIREZ, ANTHONY
      RAMIREZ and AGUSTIN                  Case No.
 11
      RAMIREZ, JR.
 12                                 COMPLAINT FOR:
      Plaintiffs,                   1. FEDERAL TRADEMARK
 13
                                    INFRINGEMENT;
 14   vs.                           2. DILUTION;
                                    3. COMMERCIAL
 15
      EL NUEVO CORRAL NIGHTCLUB; DISPARAGEMENT;
 16   SIMON SEGUNDO dba Chico Malo 4. TRADE NAME
      Productions; OK CORRAL EVENT  INFRINGEMENT / DILUTION;
 17
      CENTER; FOX THEATER;          5. INTERFERENCE WITH
 18   VICENTE MARTINEZ; JUAN        PROSPECTIVE BUSINESS
      MANUEL NAVARRO; SILVER        ADVANTAGE;
 19
      NUGGET GAMING, LLC dba Silver 6. PRELIMINARY AND
 20   Nugget Casino; RAINBOW        PERMANENT INJUNCTIVE
      BALLROOM; YUBA-SUTTER         RELIEF;
 21
      FAIR; MARISCOS TAMPICO BAR 7. VIOLATION OF CAL. BUS. &
                                    PROF. CODE § 17200
 22   & GRILL; LA MOVIDA DE         8. INFRINGEMENT OF A
      BAKERSFIELD; PAN AMNERICAN REGISTERED MARK
 23                                 9. VIOLATION OF STATUTORY
      BALLROOM; and DOES 1-50,
                                    RIGHT OF PUBLICITY
 24   inclusive, Defendants.
 25                                        JURY TRIAL REQUESTED
 26

 27

 28
                                       COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 2 of 22 Page ID #:2




  1                             JURISDICTION AND VENUE
  2       1.       This case is brought to stop rampant trademark infringement on the
  3 name of Plaintiffs’ musical group. Multiple lawsuits have been filed in this District

  4 on similar claims, and some of the Defendants here are already subject to federal

  5 injunctions prohibiting their uses of LOS CAMINANTES or similar marks. Yet

  6 they persist on using the name, and concert venues around the country book and

  7 advertise groups using infringing marks. There is another case pending in this

  8 District on similar facts (Agustin Ramirez et al. v. Martin Navarro et al., Case No.

  9 5:20−cv−02408−FLA−SP), and it is hoped that that with these actions, the

 10 infringement will finally stop.

 11       2.       Plaintiffs here are members of the famous Latin-American band Los
 12 Caminantes and own the trademark in LOS CAMINANTES (U.S. Reg. No.

 13 4410019) for live performances by a musical group. The band has been working

 14 since the early 1980s, and Plaintiff Agustin Ramirez has been involved in multiple

 15 lawsuits regarding misuse of the band name.

 16       3.       These claims arise under the laws of the United States, particularly
 17 under the Lanham Act, as amended, 15 U.S.C. § 1051 et seq., Cal. Bus. & Prof.

 18 Code § 17200 and California statutory and common law. Jurisdiction is proper under

 19 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1138(a). Jurisdiction is also proper

 20 pursuant to the Court's supplemental jurisdiction as provided in 28 U.S.C. § 1367.

 21       4.       This Court has specific personal jurisdiction over all of the defendants
 22 as each has purposefully committed, within the state, the acts from which these

 23 claims arise and/or has committed tortious acts outside California, knowing and

 24 intending that such acts would cause injury within the state.

 25       5.       Venue is proper in the United States District Court for the Central
 26 District pursuant to 28 U.S. C. §§ 1391(b) and 1391(c) in that some defendants

 27 reside in this District and transact affairs in this District and because a substantial

 28
                                                 1
                                            COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 3 of 22 Page ID #:3




  1 part of the events or omissions giving rise to the claims herein occurred within this

  2 District.

  3                                    THE PARTIES
  4      6.       Plaintiff Agustin Ramirez is a U.S. citizen and resident of California.
  5      7.       Plaintiff Anthony Ramirez is a U.S. citizen and resident of California.
  6      8.       Plaintiff Agustin Ramirez, Jr. is a U.S. citizen and resident of
  7 California.

  8      9.       Plaintiffs allege on information and belief that defendant El Nuevo
  9 Corral Nightclub is a business operating in Santa Ana, California.

 10     10.       Plaintiffs allege on information and belief that Defendant Simon
 11 Segundo dba Chico Malo Promotions is a resident of Raleigh, North Carolina.

 12     11.       Plaintiffs allege on information and belief that Defendant OK Corral
 13 Event Center is a business of unknown form operating in Lakeland, Florida; Tampa,

 14 Florida; Huntsville, Alabama and elsewhere.

 15     12.       Plaintiffs allege on information and belief that the Fox Theater is a
 16 California business of unknown form operating in San Bernardino, California.

 17     13.       Plaintiffs allege on information and belief that Silver Nugget Gaming,
 18 LLC dba Silver Nugget Casino is a Nevada limited liability company operating in

 19 North Las Vegas, Nevada.

 20     14.       Plaintiffs allege on information and belief that the Rainbow Ballroom
 21 is a business located in Fresno, California.

 22     15.       Plaintiffs allege on information and belief that the Yuba-Sutter Fair is
 23 an entity of unknown form located in Yuba County, California.

 24     16.       Plaintiffs allege on information and belief that defendant Vicente
 25 Martinez is a resident of Fontana, California.

 26     17.       Plaintiffs allege on information and belief that defendant Juan Manuel
 27 Navarro is a resident of Wilmington, California.

 28
                                               2
                                          COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 4 of 22 Page ID #:4




  1     18.        Plaintiffs allege on information and belief that defendant Mariscos
  2 Tampico Bar & Grill is a business located in Austin, Texas.

  3     19.        Plaintiffs allege on information and belief that defendant La Movida de
  4 Bakersfield is a business located in Bakersfield, California.

  5     20.        Plaintiffs allege on information and belief that defendant Pan
  6 American Ballroom de Porterville is a business located in Porterville, California.

  7     21.        The true names and capacities, whether individual, corporate or
  8 otherwise, of the defendants named herein as Does 1 through 50, inclusive, are

  9 presently unknown to Plaintiffs, who therefore sue said defendants by such fictitious

 10 names. Plaintiffs will seek to amend this complaint to allege the true names and

 11 capacities of said defendants when he has ascertained such information. Plaintiffs

 12 are informed and believe that each defendant named herein as Does 1 through 10

 13 has participated in some or all of the acts or conduct alleged in this Complaint and is

 14 liable to Plaintiffs by reason thereof.

 15     22.        Plaintiffs are informed and believe that defendants DOES 1-50 are
 16 musicians, agents, and/or others in the entertainment industry engaging in acts

 17 infringing upon and dilulting plaintiffs’ marks in cooperation with or at the direction

 18 of each other to perform the services which infringe upon and dilute plaintiff’s

 19 mark, as alleged below.

 20                         HISTORY OF LOS CAMINANTES
 21     23.        In the mid- 1970’s, Plaintiffs Agustin Ramirez founded the musical
 22 group “LOS CAMINANTES Aztecas” (“The Aztec Walkers”) in the city of

 23 Bloomington, California. The initial members of the group were plaintiff Agustin

 24 Ramirez and his brothers Brigido Ramirez, Horacio Ramirez and Bernardo Ramirez.

 25     24.        From the inception of the group, plaintiff Agustin Ramirez is and has
 26 been the lead vocalist of the group, a role he has performed continuously since the

 27 founding of the group to the present day in connection with the LOS

 28
                                                  3
                                              COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 5 of 22 Page ID #:5




  1 CAMINANTES name.

  2     25.       After the musical group signed a recording contract with Luna Records
  3 (also known as Luna Music), in or about the year 1982, “Aztecas” was dropped

  4 from the name, leaving “Los Caminantes,” or “The Walkers.”

  5     26.       During the 1980s and 1990s, Los Caminantes recorded approximately
  6 26 albums for Luna Records/Luna Music, with plaintiff Agustin Ramirez always as

  7 lead vocalist. Los Caminantes toured extensively throughout the United States and

  8 Mexico, performing in dances, concerts and massive outdoor events. (Attached as

  9 Exhibit A are examples of some of the album covers.) The group became wildly

 10 popular for its “grupero” musical style within the Regional Mexican musical genre.

 11 The group appeared on numerous television shows aimed at the Spanish-speaking

 12 audience of the United States, Mexico and the Americas.

 13     27.       In the years following the signing of the musical group to its first
 14 recording contract, Martin Ramirez died in an auto accident and Brigido and

 15 Horacio Ramirez each withdrew from the group. Brigido released his rights in Los

 16 Caminantes in January, 1991. On July 20, 1996, Horacio Ramirez signed away his

 17 interest of Los Caminantes. At the close of 1996, the only remaining partners of the

 18 Los Caminantes musical group were plaintiff Agustin Ramirez and Humberto

 19 Navarro.

 20     28.       In 2000, plaintiff Agustin Ramirez and Humberto Navarro signed as
 21 Los Caminantes with the Fonovisa record label, which resulted in the production of

 22 four (4) albums, for which plaintiff Agustin Ramirez was the lead vocalist. In 2006,

 23 they signed again with the record label associated with the owners of Luna Music,

 24 resulting in the production of three (3) more albums, for which Agustin Ramirez,

 25 again, was the lead vocalist.

 26     29.       Luna Records/Luna Music registered the trademark LOS
 27 CAMINANTES with the United States Patent and Trademark Office (“USPTO”), in

 28
                                               4
                                          COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 6 of 22 Page ID #:6




  1 international classification no. 009 for a “series of phonograph records, pre-recorded

  2 audio cassette tapes and pre-recorded compact discs, all featuring music,” Ser. No.

  3 74/372907. A certificate of registration for the trademark was issued in the name of

  4 Luna Music Corporation on December 28, 1993, and later assigned to Luna

  5 Management LLC. The registration was cancelled in October 2004.

  6     30.       In 2005, the attorney for plaintiff Agustin Ramirez and Humberto
  7 Navarro filed for registration of the trademark LOS CAMINANTES mark in

  8 international classification no. 009 in the name of “Los Caminantes Partnership,

  9 composed of Humberto Navarro and Agustin Ramirez,” for a “series of prerecorded

 10 phonograph records, audio cassettes, video cassettes, and compact discs featuring

 11 music played in Spanish,” Ser. No. 78/657655. issued to registration on August 15,

 12 2006 as Registration No. 3,129,214. In that application, the partnership claimed a

 13 first use date of February 14, 1975. That registration expired on or about February

 14 15, 2012.

 15     31.        Humberto Navarro passed away in June, 2011. Plaintiff Agustin
 16 Ramirez is the sole remaining member of the group that first used the “Los

 17 Caminantes Aztecas” service mark, later shortened to “Los Caminantes.”

 18     32.       On October 30, 2012, Plaintiffs filed an application to register LOS
 19 CAMINANTES, which application issued to registration on October 1, 2013 as

 20 Registration No. 4,410,019.

 21     33.       Following the death of Humberto Navarro, there has been an
 22 abundance of litigation over use of the LOS CAMINANTES mark.

 23     34.       On September 27, 2011, Agustin Ramirez filed suit against Humberto
 24 Navarro’s son Martin Navarro for federal trademark infringement and unfair

 25 competition, dilution, disparagement, dissolution of partnership, fraud and other

 26 business torts. Navarro answered and counterclaimed, and the parties dismissed all

 27 claims without prejudice soon thereafter.

 28
                                                5
                                          COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 7 of 22 Page ID #:7




  1     35.         In 2013, Ramirez also filed suit against former member Mario Sotelo,
  2 styled as Agustin Ramirez, Anthony Ramirez, Agustin Ramirez, Jr. v. Mario Sotelo,

  3 U.S. Dist; Court, Cent. Dist. Cal., Case No. 5:13-cv-002155-SJ (MRO). In that

  4 case, the District Court entered an injunction against Sotelo’s use of the mark LOS

  5 CAMINANTES. Sotelo is not yet a party to this case because he is entitled to

  6 certain notice under the injunction.

  7     36.         The injunction in Ramirez v. Sotelo provided, inter alia:
  8           Defendants, their officers, employees, agents, owners,
  9        partners and all persons in active concert and participation with
 10        any of them who receive notice of this Court's order, by personal
 11        service or otherwise, are permanently enjoined and restrained
 12        from using the name LOS CAMINANTES or "Caminantes" or any
 13        similar form of the name, including without limitation
 14        "xCaminantes," "Caminantes Para Siempre" or any similar or
 15        derivative form of the name "Caminantes," in connection with the
 16        advertisement, marketing, promotion, or performance of live
 17        performances by any Defendant, except to the extent that
 18        nominative fair use applies. Thus, Defendants may state that they
 19        used to perform with Los Caminantes as a description of past
 20        musical performance experience.
 21        The Ninth Circuit later upheld that ruling in Case. No. 14-55571 on
 22 December 5, 2014.

 23     37.         Later, Defendant Vicente Martinez, a singer, began singing in a
 24 version of Los Caminantes. Plaintiffs eventually filed a suit against him and

 25 Defendant Juan Manuel Navarro, a promoter. That case was styled Agustin

 26 Ramirez, Anthony Ramirez and Agustin Ramirez, Jr. v. Vicente Martinez and Juan

 27 Manuel Navarro, U.S. Dist. Court, Cent. Dist. of Cal., Case No. 5:2017-cv-0221-

 28
                                                6
                                            COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 8 of 22 Page ID #:8




  1 FMO (GJSx).

  2     38.       Following a Motion for Default Judgment and Motion for Summary
  3 Judgment, the Court on August 19, 2019 entered a Judgment on behalf of Plaintiffs,

  4 ordering that Navarro pay $77,654.00 in damages and fees and enjoying Navarro

  5 from: “using the LOS CAMINANTES mark or trade name alone or in combination

  6 with any other word or symbols. . . which would be likely to cause confusion,

  7 deception of mistake, or [in advertising.” Navarro was also enjoined from

  8 contacting promoters for the purse of offering the services of Los Caminantes and

  9 using any mark or business identifying, or “acting in any fashion” that would

 10 represent that he is providing goods and services that are authorized by Los

 11 Caminantes. Vicente Martinez was subject to a similar injunction but not damages.

 12 A true and correct copy of that injunction is attached hereto as Exhibit B.

 13     39.       Despite all of this litigation, including judgments and injunctions
 14 finding that Agustin Ramirez and his family are the owners of the LOS

 15 CAMINANTES trademark, confusing uses of the LOS CAMINANTES trademark

 16 continue and are indeed mounting.

 17     40.       Plaintiffs learned in late 2019 that Martin Navarro was once again
 18 claiming some rights to use LOS CAMINANTES or “Los Caminantes HN.” On

 19 information and belief, Martin Navarro was either playing concerts as Los

 20 Caminantes HN or authorizing others do so.

 21     41.       Navarro later applied for a trademark registration on LOS
 22 CAMINANTES HN, but the Examiner rejected the application under section 2(d) of

 23 the Lanham Act, finding the application to be confusing with LOS CAMINANTES.

 24     42.       The recent concerts played by Navarro’s were advertised in a manner
 25 that would be confusing to the relevant market. Sometimes recordings by Agustin

 26 Ramirez were used to promote concerts, as were photos of Agustin Ramirez. On

 27 information and belief, Martin Navarro did not take reasonable steps to avoid

 28
                                               7
                                          COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 9 of 22 Page ID #:9




  1 consumer confusion.

  2     43.       On or about October 21, 2020, Plaintiff’s representative sent a letter to
  3 Defendant El Nuevo Corral Nightclub, which had been promoting a concert by Los

  4 Caminantes. In that letter, Plaintiff identified the a poster, which shows Plaintiff

  5 Agustin Ramirez and his band. Plaintiff demanded that the concert not proceed, but

  6 Defendants refused.

  7     44.       Plaintiffs sent similar letters and contacted other nightclubs across the
  8 United States that were either using marks confusingly similar to LOS

  9 CAMINANTES, using Agustin Ramirez, Sr.’s voice or using Agustin Ramirez,

 10 Sr.’s image. Examples of such letters are attached hereto as Exhibit C.

 11     45.       It has recently come to light that there is an infringing tour this
 12 summer promoted as “El Regreso Del Romnticismo #2.” That tour is being

 13 promoted by J & J Promociones, which on information and belief, is the promotion

 14 company of Defendant Juan Manuel Navarro, who is already subject to an

 15 injunction against using the LOS CAMINANTES name. Below is an example of an

 16 advertisement for that tour:

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                8
                                           COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 10 of 22 Page ID #:10




    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16
           46.        As the summer touring season approaches, this situation is becoming
   17
        untenable. Attached hereto as Exhibit D are true and correct copies of
   18
        advertisements for performances of groups using confusing marks. Some of these
   19
        groups feature Defendant Vicente Martinez.
   20
           47.        In 2021, Plaintiff Agustin Ramirez has been unable to tour for medical
   21
        reasons and because of the COVID-19 crisis. Defendants have seized this
   22
        opportunity to book multiple concerts throughout the United States. Without
   23
        immediate relief, Plaintiffs will be irreparably harmed.
   24
           48.        On information and belief, Defendants have the right and ability to
   25
        supervise the conduct of one or all of each other’s infringing activities and have a
   26
        direct financial interest in one or all of each other’s infringing activities.
   27
           49.        On information and belief, Defendants had knowledge of the
   28
                                                     9
                                                COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 11 of 22 Page ID #:11




    1 infringing conduct of one or all of each other and materially contributed to, induced

    2 or caused the infringing activity of one or all of each other.

    3

    4                                 FIRST CLAIM FOR RELIEF
    5           (Federal Trademark Infringement, False Designation of Origina and
    6                    Unfair Competition -- Against All Defendants)
    7     50.       Plaintiffs reallege and incorporate in this cause of action all previous
    8 paragraphs of this complaint.

    9     51.       This claim for relief arises under 15 U.S.C. § 1125(a)(1)(A) and is
   10 alleged against all defendants.

   11     52.       Plaintiffs are the owners of the mark LOS CAMINANTES or are
   12 entitled to sole use and ownership of the business, goodwill, trademark and service

   13 mark of LOS CAMINANTES.

   14     53.       None of the defendants named herein have any claim or colorable right
   15 to utilize the name LOS CAMINANTES either in connection with the live

   16 performances or sound recordings of LOS CAMINANTES.

   17     54.       Defendants are using Plaintiffs’ LOS CAMINANTES mark so as to
   18 cause confusion as to Plaintiffs’ association with, affiliation with, or sponsorship of

   19 the performance of defendants’ musical group. Defendants’ actions have led to

   20 instances of actual confusion by promoters and consumers, including the use of the

   21 LOS CAMINANTES name in advertising and the use of the image of plaintiff

   22 Agustin Ramirez in such advertising.

   23     55.       Defendants’ actions also constitute unfair competition in violation of
   24 section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

   25     56.       The actions of Defendants, as alleged herein, have caused damage to
   26 Plaintiff’s reputation and mark.

   27     57.       The actions of Defendants and each of them as herein alleged were and
   28
                                                 10
                                             COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 12 of 22 Page ID #:12




    1 are intended to cause confusion, have caused confusion, and will continue to cause

    2 confusion unless enjoined.

    3     58.        For each act made in violation of §1125(a), Plaintiffs are entitled to
    4 recover actual damages as well as Defendants’ profits from such infringement.

    5     59.        Plaintiffs are entitled to treble damages and prejudgment interest under
    6 15 U.S.C. ¶ 1117.

    7     60.        Plaintiffs are informed and believe that the acts of Defendants
    8 complained of herein were undertaken willfully and with the intention of causing

    9 confusion, mistake or deception.

   10     61.        Monetary relief alone is not adequate to address fully the irreparable
   11 injury that defendants’ illegal actions have caused and will continue to cause

   12 Plaintiffs if defendants’ actions are not enjoined. Plaintiffs therefore are also entitled

   13 to preliminary and permanent injunctive relief to stop the ongoing acts of unfair

   14 competition and other violations by Defendants and anyone acting in concert with

   15 them.

   16                               SECOND CLAIM FOR RELIEF
   17                              (Dilution – Against all Defendants)
   18     62.        Plaintiffs reallege and incorporate in this cause of action all previous
   19 paragraphs of this Complaint.

   20     63.        This claim for relief arises under section 43(c) of the Lanham Act, 15
   21 U.S.C. § 1125(c) and is alleged against all defendants.

   22     64.        Plaintiffs are the owner of the mark LOS CAMINANTES or are
   23 entitled to sole use and ownership of the business, goodwill, trademark and service

   24 mark of LOS CAMINANTES.

   25     65.        The trade name and mark LOS CAMINANTES has become famous
   26 throughout the United States, through use in the advertising of the musical group’s

   27 services, through airplay, record sales, appearances of the musical group on

   28
                                                  11
                                              COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 13 of 22 Page ID #:13




    1 broadcast television in Mexico, the United States and Central America newspaper

    2 and magazine articles concerning the group, and through public appearances at

    3 dances and events. Accordingly, it is entitled to protection under § 1125(c).

    4     66.        Defendants’ unauthorized use of Plaintiff’s trade name and mark does
    5 and will dilute the distinctive quality of the trade name and mark and will diminish

    6 and destroy the public association of the trade name and mark with Plaintiffs and

    7 Plaintiffs’ group “Los Caminantes.”

    8     67.        In engaging in the actions complained of above, Defendants and each
    9 of them willfully intended and intend to trade on the reputation of Plaintiff’s musical

   10 group.

   11     68.        In engaging in the actions complained of above, defendants and each
   12 of them have willfully intended to cause dilution of the famous trade name and mark

   13 belonging to Plaintiffs.

   14     69.        For each act violating Plaintiffs’ rights, Plaintiffs are entitled to
   15 recover actual damages as well as Defendants’ profits from such infringement.

   16     70.        Plaintiffs are entitled to treble damages and prejudgment interest under
   17 15 U.S.C. ¶ 1117.

   18     71.        Plaintiffs are informed and believe that the acts of Defendants
   19 complained of herein were undertaken willfully and intentionally by Defendants.

   20     72.        Monetary relief alone is not adequate to address fully the irreparable
   21 injury that Defendants’ illegal actions have caused and will continue to cause

   22 Plaintiffs if Defendants’ acts are not enjoined. Plaintiffs are therefore also entitled to

   23 preliminary and permanent injunctive relief to stop Defendants’ ongoing violations

   24 as well as those of anyone acting in concert with them.

   25

   26

   27

   28
                                                   12
                                              COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 14 of 22 Page ID #:14




    1                               THIRD CLAIM FOR RELIEF
    2                  (Commercial Disparagement – Against All Defendants)
    3     73.       Plaintiffs reallege and incorporate in this cause of action all previous
    4 paragraphs of this complaint.

    5     74.       This claim for relief arises under 15 U.S.C. § 1125(a)(1)(B) and is
    6 alleged against all defendants.

    7     75.       Plaintiffs are the owner of the mark LOS CAMINANTES or are
    8 entitled to sole use and ownership of the business, goodwill, trademark and service

    9 mark of LOS CAMINANTES.

   10     76.       Defendants and their agents or principals, in connection with others,
   11 have misrepresented the nature, characteristics and qualities of defendants‟ musical

   12 group in a manner that has caused, and is likely to continue to cause, damage to

   13 Plaintiff.

   14     77.       In engaging in the actions complained of above, defendants and each
   15 of them willfully intended and continue to intend to trade on the reputation of

   16 Plaintiffs and Plaintiffs’ musical group LOS CAMINANTES.

   17     78.       In engaging in the actions complained of above, defendants and each
   18 of them have willfully intended to cause dilution of the famous trade name and mark

   19 belonging to plaintiff.

   20     79.       For each act violating federal law, Plaintiffs are entitled to recover
   21 actual damages as well as Defendants’ profits from such infringement.

   22     80.       Plaintiffs are entitled to treble damages and prejudgment interest under
   23 15 U.S.C. ¶ 1117.

   24     81.       Plaintiffs are informed and believe that the acts of Defendants
   25 complained of herein were undertaken willfully and intentionally by Defendants.

   26     82.       Monetary relief alone is not adequate to address fully the irreparable
   27 injury that defendants’ illegal actions have caused and will continue to cause

   28
                                                 13
                                             COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 15 of 22 Page ID #:15




    1 Plaintiffs if not enjoined. Plaintiffs therefore is also entitled to preliminary and

    2 permanent injunctive relief to stop Defendants’ ongoing violations as well as those

    3 of anyone acting in concert with them.

    4                               FOURTH CLAIM FOR RELIEF
    5           (State Trade Name Infringement and Dilution – Against All Defendants)
    6     83.        Plaintiffs reallege and incorporate in this cause of action all previous
    7 paragraphs of this complaint. This claim for relief arises under the laws of the State

    8 of California and is alleged against all defendants.

    9     84.        Plaintiffs are the owner of the mark LOS CAMINANTES, or are
   10 entitled to sole use and ownership of the business, goodwill, trademark and service

   11 mark of LOS CAMINANTES.

   12     85.        By their acts alleged herein, defendants have engaged in trade name
   13 infringement and dilution, California Bus. & Prof. Code §§ 14330 et seq., and §§

   14 14402 et seq.

   15     86.        Defendants have intentionally deceived the public by misrepresenting
   16 that their services are connected with Plaintiffs and Plaintiffs’ musical group “LOS

   17 CAMINANTES.”

   18     87.        Plaintiffs are informed and believe that the acts of defendants described
   19 herein were undertaken willfully and with the intention of causing confusion,

   20 mistake or deception. Monetary relief alone is not adequate to address fully the

   21 irreparable injury that defendants‟ illegal actions have caused and will continue to

   22 cause Plaintiffs if defendants‟ conduct is not enjoined. Plaintiffs therefore are also

   23 entitled to preliminary and permanent injunctive relief to stop defendants‟ ongoing

   24 acts of unfair competition.

   25

   26

   27

   28
                                                  14
                                              COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 16 of 22 Page ID #:16




    1                                 FIFTH CLAIM FOR RELIEF
    2              (Interference with Prospective Business Advantage -- Against All
    3                                        Defendants)
    4     88.        Plaintiffs reallege and incorporate in this cause of action all previous
    5 paragraphs of this Complaint.

    6     89.        This claim for relief arises under the common law of the State of
    7 California and is alleged against all defendants.

    8     90.        Defendants and each of them, through their actions, have interfered
    9 with the prospective business advantage of Plaintiffs by interfering with the right of

   10 Plaintiffs to exploit and benefit commercially from the trade name and mark of

   11 Plaintiffs and Plaintiffs’ musical group and the goodwill of the business of

   12 Plaintiffs’ musical group.

   13     91.        Plaintiffs have been damaged by the tortious interference by defendants
   14 and each of them with Plaintiffs’ economic relations in an amount to be alleged by

   15 amendment to this Complaint.

   16     92.        The aforementioned acts of Defendants were and are willful,
   17 oppressive and malicious. Plaintiffs therefore should be awarded punitive damages

   18 in an amount to be alleged by amendment to this Complaint.

   19                                 SIXTH CLAIM FOR RELIEF
   20           (Preliminary and Permanent Injunctive Relief – Against All Defendants)
   21     93.        Plaintiffs reallege and incorporate in this cause of action all previous
   22 paragraphs of this complaint.

   23     94.        The continuing wrongful acts of defendants herein have harmed and
   24 continue to harm the interest of plaintiff in the use of the name and mark “LOS

   25 CAMINANTES.”

   26     95.        If this court does not issue a preliminary and permanent injunction
   27 against defendants and each of them prohibiting the use of the name LOS

   28
                                                  15
                                              COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 17 of 22 Page ID #:17




    1 CAMINANTES and other confusingly similar terms, in connection with the goods

    2 and services of defendants‟ musical group, Plaintiff will suffer irreparable harm for

    3 which there is no adequate remedy at law.

    4     96.       If Defendants continue to perform under a confusing name, Plaintiffs
    5 may be constrained to bring an application for a Temporary Restraining Order.

    6                             SEVENTH CLAIM FOR RELIEF
    7                           (CAL. BUS. & PROF. CODE § 17200)
    8     97.       Plaintiffs reallege and incorporate in this cause of action all previous
    9 paragraphs of this Complaint.

   10     98.       This claim for relief arises under the laws of the State of California and
   11 is alleged against all defendants.

   12     99.       Business and Professions Code section 17200 et seq. (the Unfair
   13 Competition Law or UCL”) prohibits any lawful, unfair or fraudulent business act or

   14 practice, any unfair deceptive, untrue or misleading advertising, and any violation of

   15 Business and Professions Code section 17500 et seq.

   16    100.       Defendants violated the UCL by engaging in unlawful, unfair, and
   17 fraudulent business acts or practices, including by not limited to: (a) knowingly and

   18 intentionally inducing the public to believe that LOS CAMINANTES were playing

   19 at their live performances; and (b) by making or disseminating false, misleading or

   20 deceptive statements to the public indicating that Defendants have the right to

   21 perform using the LOS CAMINANTES trademark.

   22                              EIGHTH CLAIM FOR RELIEF
   23           (Infringement of a Registered Mark, 15 U.S.C. § 1114 – Against All
   24                                       Defendants)
   25    101.       Plaintiffs reallege and incorporate in this cause of action all previous
   26 paragraphs of this Complaint.

   27

   28
                                                 16
                                             COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 18 of 22 Page ID #:18




    1    102.       Continuously since at least 1983 Plaintiff Agustin Ramirez has used the
    2 mark LOS CAMINANTES to identify his goods and services and to distinguish

    3 them from those made and sold by others, by, among other things, prominently

    4 displaying the mark LOS CAMINANTES on the recordings, marquees, posters and

    5 displays associated therewith. The registration in that mark is now held by the three

    6 Plaintiffs.

    7    103.       Defendants have infringed Plaintiffs’ mark in interstate commerce by
    8 various acts, including playing concerts using the mark LOS CAMINANTES or

    9 confusingly similar marks. Said use of said names and marks by defendant is

   10 without permission or authority of plaintiffs and said use by defendants is likely to

   11 cause confusion, to cause mistake and to deceive.

   12    104.       Defendants have displayed or authorized the display of counterfeit
   13 marks displaying LOS CAMINANTES.

   14    105.       Defendants’ heretofore alleged acts of trademark infringement and
   15 unfair competition have been committed with the intent to cause confusion, mistake

   16 and to deceive. Defendants all have worked with Plaintiffs or are aware of the

   17 famous LOS CAMINANTES name.

   18    106.       For each act made in violation of §1114(a), Plaintiffs are entitled to
   19 recover actual damages as well as Defendants’ profits from such infringement,

   20 including, according to proof, damages for counterfeiting.

   21    107.       Plaintiffs are entitled to treble damages and prejudgment interest under
   22 15 U.S.C. ¶ 1117.

   23    108.       Plaintiffs are informed and believe that the acts of Defendants
   24 complained of herein were undertaken willfully and with the intention of causing

   25 confusion, mistake or deception.

   26    109.       Monetary relief alone is not adequate to address fully the irreparable
   27 injury that defendants’ illegal actions have caused and will continue to cause

   28
                                                 17
                                             COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 19 of 22 Page ID #:19




    1 Plaintiffs if defendants’ actions are not enjoined. Plaintiffs therefore are also entitled

    2 to preliminary and permanent injunctive relief to stop the ongoing acts of unfair

    3 competition and other violations by Defendants and anyone acting in concert with

    4 them.

    5

    6                          NINTH CLAIM FOR RELIEF
    7         (Violation of Right of Publicity – Cal. Civ. Code § 3344 against All
    8 Defendants Juan Manuel Navarro dba J & J Promociones)

    9    110.        Plaintiffs reallege and incorporate in this cause of action all previous
   10 paragraphs of this Complaint.

   11    111.        Defendant Juan Manuel Navarro has used Agustin Ramirez’s voice
   12 and recordings to generate income on live performances by playing music featuring

   13 his vocals on advertisements.

   14    112.        Such use has been without Ramirez’s consent.
   15    113.        Such use was not in connection with news, public affairs, a sports
   16 broadcast or politics.

   17    114.        The use was directly connected to commercial purposes. Ramirez has
   18 been harmed by the use.

   19    115.        The use was a substantial factor in causing the harm, including general
   20 and special damages.

   21    116.        Defendants engaged in outrageous conduct, carried on with willful and
   22 conscious disregard of the rights of Ramirez. Plaintiffs are entitled to compensatory

   23 and punitive damages. Plaintiffs are entitled to attorneys fees and costs.

   24                                        Prayer for Relief
   25                      WHEREFORE, Plaintiffs pray for judgment as follows:
   26         1.    An order declaring that Defendants have no rights to use the LOS
   27 CAMINANTES mark;

   28
                                                  18
                                              COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 20 of 22 Page ID #:20




    1         2.      For an order permanently and preliminarily enjoining the Defendants,
    2 their officers, agents, employees, and those acting in concert or conspiracy with

    3 them from:

    4         a.      Directly or indirectly using, printing, distributing, selling, offering for

    5
        sale, possessing, advertising, performing under, promoting or displaying in any way
        the LOS CAMINANTES mark or any simulation, reproduction, copy or colorable
    6
        imitation of the LOS CAMINANTES mark;
    7
              b.      Making any unauthorized use of the LOS CAMINANTES mark in such
    8
        a way as to cause confusion, mistake or deception as to the affiliation, connection or
    9
        association of the Defendants as to the origin, sponsorship or approval of Plaintiffs’
   10
        products or services;
   11
              c.      Otherwise infringing Plaintiffs’ rights in and to the LOS
   12
        CAMINANTES mark; and
   13
              d.      Utilizing or displaying the image, likeness or voice of Agustin
   14 Ramirez, Sr. or the other Plaintiffs;

   15         3.      For an order restraining Defendants’ further dilution of the LOS
   16 CAMINANTES mark;

   17         4.      For Orders finding Vicente Martinez and Juan Manuel Navarro and
   18 their associates in contempt of Court for violations of the injunctions against them;

   19         5.      For a finding that the Defendants’ acts were undertaken, intentionally,
   20 maliciously and/or with a reckless and wanton disregard of the Plaintiffs’ common

   21 law trademark rights and rights of publicity and for an award of exemplary damages

   22 pursuant to California Civil Code section 3295 in an amount sufficient to punish,

   23 deter, and make an example of Defendants for the acts complained of herein;
              6.      For an award of damages based upon Plaintiffs’ lost profits and
   24
        disgorgement of Defendants’ profits, as well as injury to Plaintiffs’ personality and
   25
        reputation;
   26
              7.      For any enhanced damages pursuant to 15 U.S.C. § 1117.
   27
              8.      For an award of costs, fees and expenses incurred in this action.
   28
                                                    19
                                                COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 21 of 22 Page ID #:21




    1       9.    That Plaintiffs be awarded such further legal and equitable relief as the
    2 Court deems proper.
                                                 KARISH & BJORGUM, PC
    3

    4        Dated: June 9, 2021

    5
                                               By: ___/A. Eric Bjorgum_________
    6
                                               A. Eric Bjorgum
    7                                          Attorneys for Plaintiffs Agustin
                                          Ramirez, Anthony Ramirez and Agustin
    8
                                          Ramirez, Jr.
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               20
                                           COMPLAINT
Case 2:21-cv-04732-ODW-GJS Document 1 Filed 06/09/21 Page 22 of 22 Page ID #:22




    1 REQUEST FOR JURY TRIAL

    2
             Pursuant to Fed.R.Civ.P. 38(b), Plaintiffs hereby request a trial by jury of all
    3
        issues raised by the Complaint which are properly triable to a jury.
    4

    5
        Dated: June 9, 2021                   KARISH & BJORGUM, PC
    6

    7

    8

    9
                                              By: _A. Eric Bjorgum_______
   10
                                              A. Eric Bjorgum
   11
                                              Attorneys for Plaintiffs Agustin Ramirez,
   12                                         Anthony Ramirez and Agustin Ramirez, Jr.
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  21
                                             COMPLAINT
